[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1186

                        UNITED STATES,

                          Appellee,

                              v.

                       JOHN R. COLLINS,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]                                                               

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Robert R. Andrew on brief for appellant.                            

                                         

                      November 12, 1997
                                         

          Per  Curiam.     John  Collins  appeals   from  his                                 

conviction and sentence for conspiring to possess with intent

to distribute and  to distribute cocaine  in violation of  21

U.S.C.    841(a), 841(b)(1), and 846.  Appellate  counsel has

filed a  brief  under  Anders  v. California,  386 U.S. 738                                                         

(1967),  and a motion to  withdraw.  Counsel notified Collins

of his  right to file  a supplemental brief, but  Collins has

not done so.  After fully reviewing the record, we agree that

there is no meritorious ground  for appeal, and so we affirm,

with the qualification noted further below.  

          Collins  pled  guilty  at  a  plea  hearing   which

conformed  substantially to Fed. R. Crim. P. 11 requirements.

He agreed  with a prosecution  version of the  evidence which

made clear that there was a factual basis for his guilty plea

and which confirmed that he  knew that he was pleading guilty

to  a crime  involving  crack  cocaine.    Consequently,  the

district   court  properly  accepted   his  guilty  plea  and

sentenced him  for conspiring  to possess  and to  distribute

crack cocaine, even  though the information charged  him only

with conspiring to possess and  to distribute "cocaine."  See                                                                         

United  States v.  Bush, 70 F.3d 557,  562 (10th  Cir. 1995)                                   

(rejecting  claim for  resentencing or  withdrawal of  guilty

plea  to  cocaine   base  offense  on  ground   of  ambiguous

indictment  for  conspiring  to  distribute  "cocaine  and/or

cocaine  base" where the  defendant's admissions in  his plea

                             -2-

agreement and at the plea  hearing showed his intent to plead

guilty  to  conspiring  to  distribute cocaine  base),  cert.                                                                         

denied, 116 S. Ct. 795 (1996).                  

          The Anders  brief also asserted  that trial counsel                                

had  represented  Collins  ineffectively,  but  our   general

practice is  not to  consider such  claims on direct  appeal.

See United States v. Mala, 7 F.3d 1058, 1063 (1st Cir. 1993),                                     

cert. denied,  511 U.S. 1086 (1994).  Accordingly, we dismiss                        

the  claim  of ineffective  assistance  without  prejudice to

Collins' right to  assert it in a  post-conviction proceeding

under 28 U.S.C.   2255.  Id.                                        

          We  affirm  appellant's  conviction  and  sentence,                                                                         

without  prejudice  to  his  right to  assert  his  claim  of                                                                         

ineffective assistance  of trial  counsel under  28 U.S.C.                                                                            

2255.  We grant appellate counsel's motion to withdraw.                                                                   

                             -3-